 Case 2:08-cv-03998-URC Document 15 Filed 08/01/19 Page 1 of 2 Page ID #:57



 1   GOLDSMITH & HULL/Our File #:CDCS20
     A Professional Corporation
 2   STEPHEN R. GOLDSMITH                    (SBN 291555)
 3   16933 PARTHENIA STREET
     NORTHRIDGE, CALIFORNIA 91343
 4   Tele: (818) 990-6600 Fax : (818) 990-6140
     govdept1@goldsmithcalaw.com
 5
     ATTORNEYS FOR PLAINTIFF
 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                CENTRAL DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                     )    COURT NO. ACV08-03998
                                                   )
11            Plaintiff,                           )
                                                   )    SATISFACTION OF JUDGMENT
12   VS.                                           )
                                                   )
13
     LARRY EWELL AKA                               )
14   LARRY LEE EWELL                               )
                                                   )
15                   Defendant.                    )
16

17   TO THE ABOVE-ENTITLED COURT:

18          Satisfaction is hereby acknowledged of said judgment, entered on October 6, 2008, in favor of

19   the United States of America, and against LARRY EWELL AKA LARRY LEE EWELL and the Clerk
20
     is hereby authorized and directed to enter a Full Satisfaction of record in the said action.
21

22   DATED: July 31, 2019                                  GOLDSMITH & HULL, P.C.
23

24                                                                /S/
                                                           Stephen R. Goldsmith
25                                                         ATTORNEY FOR PLAINTIFF

26   :P599A
27

28
 Case 2:08-cv-03998-URC Document 15 Filed 08/01/19 Page 2 of 2 Page ID #:58



 1
                           CERTIFICATE OF MAILING
 2
     I Sonia Molina, declare:
 3
          That I am employed in the LOS ANGELES COUNTY, CA; that my
 4
     business address is 16933 PARTHENIA STREET, NORTHRIDGE, CALIFORNIA
 5
     91343; that I am over the age of 18 years, and am not a party to the
 6
     above-entitled action;
 7
          That I am employed by GOLDSMITH & HULL, P.C. who is/are a member
 8
     of the Bar of the United States District Court for the Central
 9
     District of California, at whose direction the service of mail
10
     described in this Certificate was made; that I deposited in the
11
     United States mail, in the above entitled action, in an envelope
12
     bearing the requisite postage, a copy of SATISFACTION OF JUDGMENT,
13
     addressed to:
14

15   LARRY EWELL AKA
     LARRY LEE EWELL, et al.
16   *****************
     REXFORD MT *****
17

18   at his/her last known address, at which place there is a delivery

19   service by the United States Mail.

20        This Certificate is executed on        July 31, 2019 at NORTHRIDGE,

21    CALIFORNIA.

22        I certify under penalty of perjury that the foregoing is true

23   and correct.

24                                               /S/
                                                Sonia Molina
25

26

27

28
